NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




      United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                February 13, 2007

                                      Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

UNITED STATES OF AMERICA,                      ]   Appeals from the United
        Plaintiff-Appellee,                    ]   States District Court for
                                               ]   the Northern District of
Nos. 03-1320, 03-2967, 04-1307                 ]   Illinois, Eastern Division.
     and 04-2045                         v.    ]
                                               ]   No. 99 CR 397
FRANCISCO TORRES, DARREN STEELE,               ]
RICARDO VILLA and TERRELL AGEE,                ]   Wayne R. Andersen, Judge.
        Defendants-Appellants.                 ]


       Francisco Torres, Darren Steele, Ricardo Villa, and Terrell Agee appealed
their sentences imposed for their involvement in drug trafficking. Torres and Villa
were sentenced to 360 months’ imprisonment, Steele to 324 months’ imprisonment
and Agee to 292 months’ imprisonment. On appeal, they all argued that the district
court erred by sentencing them under the mandatory sentencing guidelines, see
United States v. Booker, 543 U.S. 220 (7th Cir. 2005). After rejecting additional
sentencing arguments raised by Agee, we ordered a limited remand under the terms
set forth in United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), for a
determination whether the district court would have imposed the same sentence
had it understood that the guidelines were advisory.

       The district judge has replied that he likely would have imposed different
sentences for all four defendants if the sentencing guidelines had been advisory
when the defendants were sentenced. The government and counsel for Torres,
Steele, and Villa have responded and agree that the cases should be remanded for
resentencing. Accordingly,

       IT IS ORDERED that the sentences of Francisco Torres, Darren Steele,
Ricardo Villa, and Terrell Agee are VACATED, and the cases are REMANDED to
the district court for resentencing.